DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgments
Claims 1-20 are pending. 
Applicant did not provide information disclosure statement. 
This is a final rejection with respect to Applicant’s amendments filed 8/19/2022. 

Response to Amendments
		With respect to Applicant’s amendment to claims 1 and 4, Examiner withdraws 112(f) claim interpretation and 112(b) rejection. 

Response to Arguments 

USC 101
Applicant's arguments filed 8/19/2022 have been fully considered but they are not persuasive. The rejection is maintained. 


	Applicant argues on page 12 

	The Applicant also asks the Office to view Example 39 of the subject matter eligibility examples. In Example 39, a method of training a neural network was found to be eligible subject matter. For example, the eligible claim included the limitation of "training the neural network in a first stage using the first training set". Claim I of the pending application includes a limitation of "the training controller is configured to train a machine learning function using training data comprising the second sensor data of the object performing the one or more unknown actions as classified by the user having exceeded the threshold of awarded points". If the claim in Example 39 was eligible, the pending claims are eligible at least for the same reasons. The claims were drafted with Example 39 in mind, and there should be an expectation that the Office would treat the pending claims with a similar eligibility analysis.

	Examiner respectfully disagrees.

	The claimed invention and Example 29 are not analogous. Example 39 provided a feedback loop for the machine learning which the instant application does not provide. For example, Example 39 provided a 2 stage machine learning concept using 2 sets of training data, but the instant application only states that training is done with only one set of data (i.e. second sensor data). The machine learning here ( i.e., automatically executing models/algorithms in a computer environment) is invoked as a tool to implement instructions of the abstract idea and it merely limits the abstract idea in a field of use/particular technology which does not provide practical application/significantly more to the abstract idea (MPEP 2106.05 (f) & (h)). 


	Applicant argues on page 12-13

	The Applicant also notes that similar claims were allowed by the Office in US
11,361,537, to the same inventors. For example, claim I of US 11,361,537 recites "the safety training controller configured to train a machine learning function based on the second evaluations from the trusted subgroup of the trainees for automatic identification of hazard indications in the second scene depicting the worksite with the unknown hazard".

	Examiner respectfully disagrees. 

	Determining that the same inventors and similar claims of these inventors were eligible is not a test for 101 patent eligibility. The claimed invention recites collecting/receiving data as well as determining/analyzing/training data. The claim limitations fall under the abstract idea grouping of mental process, because the limitations can be performed in the human mind, or by a human using a pen and paper. For example but for the language of a user device, the claims language encompasses merely receiving first sensor data and determining whether the first sensor data correctly depicts actions, allocating points based on this determination, determining if points exceed a threshold, instructing further directions to receive second sensor, and training a machine learning function. These steps are mere data manipulation steps and do not require a computer. The claims also deal with monitoring personnel and worksites with respect to safety which deals with certain methods of organizing human activity (business relations, managing personal relationships/interactions between people, mitigating risk). It is clear the limitations recite these abstract idea groupings, but for the recitations of generic computer components.

USC 103
Applicant’s arguments, filed 8/19/2022, with respect to 35 USC 103 have been fully considered and are persuasive.  The Examiner withdraws 35 USC 103 rejection.  









Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more than the judicial exception itself.
Regarding Step 1 of the Subject Matter Eligibility Test for Products and Processes (from 2019 Revised Patent Subject Matter Eligibility Guidance), claims 1-20 are directed to the statutory category of a method, system, and non-transitory computer readable medium.
Regarding step 2A-1, Claims 1-20 recite a Judicial Exception. Exemplary independent claim 7and similarly claims 1 and 15 recite the limitations of 

collecting training data for a machine learning function, the method comprising: instructing a user to capture…first sensor data of an object performing one or more known actions; receiving the first sensor data captured…determining whether the first sensor data captured…correctly depicts the object performing the one or more known actions; allocating points as an award to the user…for correctly capturing the object performing the one or more known actions; in response to determining that the user of…has exceeded a threshold of awarded points, instructing the user to capture, second sensor data of the object performing one or more unknown actions; receiving the second sensor data captured by the user device; and training the machine learning function based on the second sensor data of the object performing the one or more unknown actions as identified by the user having exceeded the threshold of awarded points.
These limitations, as drafted, are a process that, under its broadest reasonable interpretation cover concepts of collecting/receiving data as well as determining/analyzing/training data. The claim limitations fall under the abstract idea grouping of mental process, because the limitations can be performed in the human mind, or by a human using a pen and paper. For example but for the language of a user device, the claims language encompasses merely receiving first sensor data and determining whether the first sensor data correctly depicts actions, allocating points based on this determination, determining if points exceed a threshold, instructing further directions to receive second sensor, and training a machine learning function. These steps are mere data manipulation steps and do not require a computer. 
The claims also deal with monitoring personnel and worksites with respect to safety which deals with certain methods of organizing human activity (business relations, managing personal relationships/interactions between people, mitigating risk). It is clear the limitations recite these abstract idea groupings, but for the recitations of generic computer components. The mere nominal recitations of generic computer components does not take the limitations out of the mental process and certain methods of organizing human activity grouping. The claims are focused on the combination of these abstract idea processes. 

Regarding step 2A-2- This judicial exception is not integrated into a practical application, and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
The claim recites the additional elements of processor, data structure, devices, machine learning, and non-transitory computer readable medium. These components are recited at a high level of generality, and merely automate the steps. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component.
The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer components or software. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.	
	Further, the claims do not provide for recite any improvements to the functioning of a computer, or to any other technology or technical field; applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; applying the judicial exception with, or by use of, a particular machine; effecting a transformation or reduction of a particular article to a different state or thing; or applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.

	The dependent claims have the same deficiencies as their parent claims as being directed towards an abstract idea, as the dependent claims merely narrow the scope of their parent claims. For example, the dependent claims further describe data manipulation steps of applying a rating/confidence levels to users and determining if a user is an expert. 

Regarding step 2B the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because claim 1 recites
System, user device, training controller, machine learning function
Claim 7 recites method but that is not considered an additional element, claim 7 further recites user device, machine learning function
Claim 15 recites non-transitory computer readable medium and user device, machine learning function
When looking at these additional elements individually, the additional elements are purely functional and generic, the applicant specifications states general purpose computer configurations as seen in para 0072.
When looking at the additional elements in combination, the applicant’s specification merely states a general purpose computer configurations as seen in para 0072. The computer components add nothing that is not already present when the steps are considered separately. See MPEP 2106.05

Looking at these limitations as an ordered combination and individually adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to use generic computer components, recitations of generic computer structure to perform generic computer functions that are used to "apply" the recited abstract idea. Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claim as a whole amounts to significantly more than the abstract idea itself. Since there are no limitations in these claims that transform the exception into a patent eligible application such that these claims amount to significantly more than the exception itself, claims 1-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Conclusion

The prior art made of record and not relied upon considered pertinent to Applicant’s disclosure.

	Tsuchiya (US20210358327A1) Discloses a content presentation system includes: a training content distribution function 431 that presents the training content to the trainee; a work content delivery function 331 that presents a work procedure based on augmented reality; a user operation detection unit 120 that detects a three-dimensional operation of the site worker; a work record analysis function 338 that determines success or failure of the work based on the evaluation reference information; and a content creation/updating function 342 that updates the training content based on the determination result.

	Morin (US20160342921A1) Discloses an employee task docketing and cyclic award tracking system method. The method includes providing a network, a computer server, a database on the computer server and one or more workstations for storing one or more past periodic award files for a plurality of users.

	Hofmann (US10445673B1) Discloses Methods, systems, and apparatus, including computer-readable storage devices, for predictive models for electric power grid maintenance. In some implementations, one or more computers receive data indicating a maintenance action to be performed for a utility system (e.g., an electric power delivery system, a water system, a gas distribution system), a location for the maintenance action, and environmental conditions at the location.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAFA IQBAL whose telephone number is (469)295-9241. The examiner can normally be reached Monday Thru Friday 9:30am-7:30 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 5712726724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUSTAFA IQBAL/Examiner, Art Unit 3683                                                                                                                                                                                                        
/ALAN S MILLER/Primary Examiner, Art Unit 3683